MEMORANDUM OF DECISION.
Laurier Pepin appeals from his convictions on two counts of assault, 17-A M.R.S. A. § 207 (1983), entered in the Superior Court, Androscoggin County (Bradford, J), after a jury trial. Contrary to Pepin’s contention, we find no obvious error in the court’s instructions to the jury. State v. Day, 538 A.2d 1166, 1168 (Me.1988). Moreover, we conclude that the jury rationally could find beyond a reasonable doubt every element of the offenses charged. State v. Barry, 495 A.2d 825 (Me.1985).
The entry is:
Judgments affirmed,
All concurring.